Case 1:20-cr-00068-LEK Document 28 Filed 04/22/21 Page 1 of 4     PageID #: 223




JUDITH A. PHILIPS                        COREY R. AMUNDSON
Acting United States Attorney            Chief, Public Integrity Section
District of Hawaii                       United States Department of Justice

KENNETH M. SORENSON                      JOHN D. KELLER
Assistant U.S. Attorney                  Principal Deputy Chief
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard                  SEAN F. MULRYNE
Honolulu, Hawaii 96850                   Deputy Director, Election Crimes
Telephone: (808) 541-2850                NICOLE R. LOCKHART
Facsimile: (808) 541-2958                Trial Attorney
Email:ken.sorenson@usdoj.gov             Public Integrity Section



                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,               )   CR. NO. 1:20-CR-00068
                                        )
                   Plaintiff,           )   JOINT MOTION TO CONTINUE
                                        )   SENTENCING
       vs.                              )
                                        )   DATE: June 10, 2021
NICKIE MALI LUM DAVIS,                  )   TIME: 1:30 p.m.
                                        )   JUDGE: Leslie E. Kobayashi
                   Defendant.           )
                                        )
                                        )


             JOINT MOTION TO CONTINUE SENTENCING

      The UNITED STATES OF AMERICA, by its undersigned attorneys, and the

defendant, NICKIE MALI LUM DAVIS, and her attorney, William C. McCorriston,
Case 1:20-cr-00068-LEK Document 28 Filed 04/22/21 Page 2 of 4          PageID #: 224




Esq., jointly request that the current sentencing date of June 10, 2021, be vacated

and that sentencing in this matter be continued to October 15, 2021.

      On August 31, 2020, the defendant pleaded guilty to a one-count Information

charging her with aiding and abetting a violation of the Foreign Agents Registration

Act, 22 U.S.C. §§ 612 & 618(a). The defendant pleaded guilty pursuant to a plea

agreement which included a provision governing her cooperation. Plea Agreement

41-44, ECF No. 15. On October 20, 2020, in a related case, another defendant

pleaded guilty to conspiracy to violate the Foreign Agents Registration Act, in

violation of 18 U.S.C. § 371. See United States v. Elliott Broidy, 1:20-cr-210,

(D.D.C. Oct. 20, 2020). On January 20, 2021, Mr. Broidy was pardoned.

      The government’s investigation continues. The government anticipates that

additional charges will be filed against additional defendant(s) by no later than May

or June 2021. The defendant is cooperating and her cooperation will continue until

resolution of the anticipated charges, which is unlikely before October 2021.

      For the foregoing reasons, the parties jointly move this Court to vacate the

sentencing hearing and related deadlines in this matter and set a new sentencing date

for October 15, 2021, or another date thereafter that is convenient for the Court.

      DATED: April 22, 2021




                                          2
Case 1:20-cr-00068-LEK Document 28 Filed 04/22/21 Page 3 of 4   PageID #: 225
Case 1:20-cr-00068-LEK Document 28 Filed 04/22/21 Page 4 of 4         PageID #: 226




                          CERTIFICATE OF SERVICE

       I hereby certify that, on the dates and by the methods of service noted below,
a true and correct copy of the foregoing was served on the following at their last
known addresses:

Served Electronically through CM/ECF:

      William McCorriston, Esq.
      David Minkin, Esq.

Attorneys for Defendant
NICKIE MALI LUM DAVIS

DATED: April 22, 2021

                                                    ________________________
